DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant’s claim 1 recites “generating a first statistical distribution based on the amplitude or frequency” of the output signal, “generating a second statistical distribution based on the [other of] the amplitude or frequency” of the output signal, and “combining the first and second statistical distributions together, with the first statistical distribution defining a first axis, the second statistical distribution defining the second axis, and probabilities of the first and second statistical distributions defining a third axis.” There are several issues with these limitations.
Weisstein, Eric W. "Statistical Distribution." From MathWorld--A Wolfram Web Resource. https://mathworld.wolfram.com/StatisticalDistribution.html). In the instant application, the frequencies and amplitudes are not a statistical distribution, as they are not values showing their relative occurrence in the set of data. For example, for a set of dice the numbers on the dice are not a statistical distribution, while the number of times they occur are. In Applicant’s disclosure, the frequencies each appear once, so their distribution would be equal, and the amplitudes may occur numerous times, but the chart shown in the figures does not disclose such a distribution, but the value of the amplitudes themselves, which, as discussed above, are not a statistical distribution as conventionally defined. If Applicant is using a special definition for the term “statistical distribution” such a definition must be clearly and explicitly made in the specification.
Furthermore, Applicant discloses plotting “probabilities of the first and second statistical distributions” as the third axis, however, no explanation as to where or how these probabilities are calculated or what they would physically mean. The frequencies tested are known values of the signal being applied, and therefore do not have a probabilistic component, while the calculated amplitude drop in decibels between the input and output signals are similarly quantities for which a “probability” is not well defined. Applicant has not given any description as to what the “probability” of the values being used in the combined graph mean or how they were generated. 
Take, for example, Figs. 4A and 4B of Applicant’s disclosure, reproduced below. Why are some of the data points given high probability, while others low probability? What does it mean that the data between 600 and 1000 Hz all occurred in a “low probability” region? From Applicant’s specification, it appears that this was a normal and expected outcome, so what do the probability curves mean in this 


    PNG
    media_image1.png
    528
    746
    media_image1.png
    Greyscale


Applicant’s disclosure paragraph [0043] states, in relevant part:
Figures 4A and 4B include a third axis defined by probabilities. Preferably, a probabilistic surface is also included in the chart. The probabilistic surface may be determined in a two-step process. For example, in one step a first statistical distribution is generated using the frequency data irrespective of the dB data. In another step, a second statistical distribution is generated using the dB data irrespective of the frequency data. Thus, the two statistical distributions represent different frequency or amplitude data for a common range of frequencies. The first and second statistical distributions are then 4 ABBI-3144axis and the second statistical distribution defining the probabilistic surface along the dB axis. 

	This is all the information given about how the statistical distributions are generated. From this description one having ordinary skill in the art would not be able to generate a statistical distribution in keeping with the claimed invention without undue experimentation. 
	In order to determine whether or not the disclosure provides proper enablement many factors must be considered, these factors include, but are not limited to the so-called “Wands” factors, which are:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

	Regarding (A), the breadth of the claims, “generating statistical distributions” is very broad, as there are any number of ways one can generate a statistical distribution. Furthermore, as discussed above, since it is unclear what, if any, physical interpretation the “statistical distribution” should have, there are an infinite number of ways one could generate a distribution based on the data. Such claim limitations are therefore very broad.

	Regarding (C), the state of the prior art, while the prior art discloses that forming the 2-D graphs comparing frequency and amplitude is well known, and therefore requires little explanation, the prior art does not discuss “generating statistical distributions” based on those data, which is the essence of the claimed invention. Therefore, the method of generating such distributions for use in analyzing the data requires significant discussion and explanation to the ordinary workman in the art, since is not well-known and routine in the art.

	Regarding (E), the level of predictability, the application of any particular statistical distribution is highly predictable. The decisions required to select an appropriate statistical distribution to achieve the desired results are not.
	Regarding (F), the amount of direction provided by the inventor, as discussed above, the only direction provided is “For example, in one step a first statistical distribution is generated using the frequency data irrespective of the dB data. In another step, a second statistical distribution is generated using the dB data irrespective of the frequency data.” This is extremely broad, and does not discuss what considerations or steps are used in generating the statistical distributions. Furthermore, while the specification later states that “the embodiments herein use a Gaussian distribution defined by a mean and a standard deviation for both the frequency axis and the dB axis of the probabilistic surface,” the specification also states that “is possible that a variety of types of statistical distributions may be used and that different statistical distribution types may be used for separate axes” (see paragraph [0045]). It is therefore clear that even the small amount of guidance toward a Gaussian distribution is only exemplary, and that the realm of possibilities is much broader, with no comment on what make good or bad distributions to use, or how one would apply different distributions if they were the selected distribution. 
	Regarding (G), the existence of working examples, even those are critically lacking in detail. While the specification discloses that the distribution used is a Gaussian distribution, Gaussian                         
                            f
                            
                                
                                    x
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    σ
                                    
                                        2
                                        π
                                    
                                
                            
                            
                                
                                    e
                                
                                
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            (
                                            
                                                
                                                    x
                                                    -
                                                    μ
                                                
                                                
                                                    σ
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , where µ is the mean and σ is the standard deviation. Since σ can have any value, the Gaussian curve can be arbitrarily flat. As discussed above, a flat distribution curve is equivalent to a 2-D graph, so not any Gaussian curve is sufficient to meet the invention’s criteria. However, Applicant’s specification does not give any specific values for the mean and standard distribution of Gaussian curve used in the examples, or what requirements such a curve should possess in order to be useful in the invention. Therefore, even though the disclosure shows what an exemplary curve may look like, it provides no guidance as to what the particular properties that curve has which makes it suitable for the invention, or even exactly what the distribution used was.
	Regarding (H), the quantity of experimentation needed to make or use the invention based on the content of the disclosure, as discussed above, the ordinary workman would have to conduct a lot of experimentation in order to determine 1) what classes of statistical distributions might be useful to produce the inventive result 2) what parameters of those statistical distributions create distributions which enable the desired result of easier analysis of the data 3) when to employ which distributions with which parameters in order to generate the graphs which enable the easier analysis disclosed in Applicant’s disclosure.
	In light of the above, it is clear that Applicant has not provided enough information in the written description in order to enable one having ordinary skill in the art at the time the invention was filed to carry out the method claimed in claim 1 such that it would produce a graph commensurate with the recited purpose of the claimed invention without significant undue experimentation.
	Claims 2-20 are dependent on claim 1, and are rejected for substantially the same reasons.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “statistical distribution” in claim 1, as discussed above, is used by the claim in an unclear manner, since it does not seem to comport with the accepted meaning of “a description of the relative numbers of times each possible outcome will occur in a number of trials.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffeen (Pub. No. US 2001/0038290 A1; hereafter Coffeen).
 	Regarding claims 1, 10, and 11, Coffeen discloses a method of identification of abnormal winding response when testing a transformer using frequency response analysis (FRA), comprising: applying a first AC voltage to a first winding and varying a frequency of the first AC voltage in one or more frequency response tests (see Coffeen Fig. 9, steps 248-254); measuring an amplitude and a frequency of a second AC voltage of a second winding in each of the one or more frequency response tests, the second AC voltage being produced in response to the first AC voltage (see Coffeen Fig. 9, step 248 “detect input/output pulses”); generating a first statistical distribution based on the amplitude or frequency of the second AC voltage (see Coffeen Fig. 4, X-axis is based on frequency distribution); generating a second statistical distribution based on the amplitude or frequency of the second AC voltage (see Coffeen Fig. 4, Y-axis is based on amplitude distribution); wherein the first and second statistical distributions are based on different amplitude or frequency data for a common range of frequencies from a same frequency response test or different frequency response tests (the first set is frequency, the second is amplitude).
Coffeen one does not specifically disclose combining the first and second statistical distributions together with the first statistical distribution defining a first axis, the second statistical distribution 
Coffeen, however, does disclose producing a third value which corresponds to the probabilities of the first and second statistical distributions (see Coffeen Fig. 6, items 198 and 200. See also Coffeen paragraph [0118] “The transfer function confidence bands 190 are made of an upper band line 198 and a lower band line 200. The relative magnitude of separation between the upper band line 198 and the lower band line 200 at any particular frequency indicates the 95% probability range of the corresponding data point on the graph of the transformer winding characteristic signature after reclamping 170 (FIG. 4).”). The purpose of producing such data is so that “an individual analyzing the test results will appreciate that the associated data… is reasonably valid and reliable. Alternatively… the individual analyzing the test results will reasonably conclude that there may be some degree of error in the plotting of the associated data” (see Coffeen paragraph [0118]).
	It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed that the confidence interval could be selected as a third axis and given its own value in order to generate a 3-D plot instead of a 2-D graph, in order to provide more information in a single graph than can be conveyed in a 2-D plot. The entire purpose of data visualization is to render the numerical data more easily interpretable by the end-user, selecting the number of dimensions and plotted values such that the data is most efficiently presented while not overwhelming the viewer with too much information is routine and well within the purview of the ordinary workman in the art. Therefore the decision to display the transfer function as a 2-D plot, and the confidence interval as a separate 2-D plot in order to clearly delineate the different data sets, or to provide a 3-D plot presenting 

Regarding claim 2, Coffeen discloses the method according to claim 1, wherein the first statistical distribution is based on the frequency of the second AC voltage and the second statistical distribution is based on the amplitude of the second AC voltage of the same frequency response test (see Coffeen Fig. 4, the X-axis is based on frequency, and the Y-axis is based on amplitude).

 	Regarding claim 8, Coffeen discloses the method according to claim 1, further comprising overlaying the different amplitude or frequency data for the common range of frequencies on the combined first and second statistical distributions, and identifying an anomaly of the transformer based on a pattern of the overlayed data (see Coffeen paragraph [0093] “One convenient method of comparing is to plot the two characteristic signatures over a frequency range of interest on a single graph. Any significant differences between the two compared characteristic signatures, easily visible when plotted on the same graph, indicates possible deformation of the windings in the tested transformer”).

Regarding claim 9, Coffeen discloses the method according to claim 8, wherein the anomaly comprises a deformation in the first or second windings (see Coffeen paragraph [0093] “Any significant differences between the two compared characteristic signatures… indicates possible deformation of the windings in the tested transformer”).



 	Regarding claim 18, Coffeen discloses the method according to claim 17, further comprising plotting a probabilistic surface on the three-dimensional chart representing the first and second statistical distributions (see Coffeen Figs. 4 and 6, plotting the 3-D chart using the confidence interval would produce a 3-D surface).

Claims 4, 5, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffeen in view of Wang et al. (US Patent No. 6,466,034 B1; hereafter Wang).
 	Regarding claims 4, 5, and 20, Coffeen discloses the method according to claims 1 and 19, respectively, but does not specifically disclose that the amplitude of the second AC voltage is expressed as a ratio of the first and second AC voltages; and further wherein the amplitude of the second AC voltage is expressed as a decibel (dB) determined by 20 * log(the second AC voltage / the first AC voltage).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to produce a frequency vs. decibel amplitude ratio plot like that shown in Wang in order to enable “carefully comparing a transfer function obtained via testing while a transformer is in a known satisfactory operating condition with a transfer function obtained via later testing of the same transformer” in order to “detect changes indicative of transformer winding movement,” as taught by Wang (see Wang col. 3, ll. 3-7). One having ordinary skill in the art would readily be able to select the data visualization scheme which best highlighted the sought after anomalies, whether choosing the transfer function of Coffeen, that of Wang, or both, to present the data to the user such that the discrepancies between the initial and later tests are identifiable to the user so that winding deformations or displacements can be detected by the user, as taught by Coffeen and Wang.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	4/15/2021